Citation Nr: 1141851	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The record contains an application to the Social Security Administration (SSA) for benefits based on additional disability sustained following coronary bypass surgery.  The record reflects that the Veteran contracted a methicillin-resistant staphylococcus aureus (MRSA) infection subsequent to his surgery, which resulted in non-union of his sternum.  Review of the record reflects no attempts to associate records associated with the Veteran's claim for SSA benefits, nor have any SSA disability determinations been made part of the record.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, the Veteran's SSA records should be requested upon remand.

The Board also notes that generally, all VA patient care shall be carried out only with the full and informed consent of the patient.  See 38 C.F.R. § 17.32.   Here, the Veteran has asserted that he was not fully informed of the risks of secondary infection following surgery.  A November 7, 2002 clinical note states that the Veteran was advised of the risk of infection and that "informed consent [to the coronary artery bypass graft] has been obtained;" however, there is no informed consent document of record.  On remand, all informed consent documentation that was prepared in connection with the November 7, 2002, coronary artery bypass graft performed at the Minneapolis VA Medical Center (VAMC) must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the Minneapolis VAMC and ensure that all informed consent forms pertaining to the November 7, 2002, coronary artery bypass graft are obtained and associated with the record.  If these records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

